  Case: 1:19-cv-06676 Document #: 197 Filed: 08/12/20 Page 1 of 2 PageID #:19888




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

GRUMPY CAT LIMITED,                       )
                                          )
            Plaintiff,                    )                  Case No. 19-cv-6676
                                          )
      v.                                  )                  Hon. Steven C. Seeger
                                          )
THE INDIVIDUALS, CORPORATIONS,            )
LIMITED LIABILITY COMPANIES,              )
PARTNERSHIPS AND UNINCORPORATED           )
ASSOCIATIONS IDENTIFIED                   )
ON SCHEDULE A HERETO,                     )
                                          )
            Defendants.                   )
__________________________________________)

                          ORDER FOR PERMANENT INJUNCTION

       This Court granted Plaintiff’s Motion for Entry of Default and Default Judgment (Dckt.

No. 185) in part. The Court enters this Order for Permanent Injunction under Rule 65 in light of

the finding in the Final Judgment Order that the Defaulting Defendants are liable for federal

trademark infringement and counterfeiting (15 U.S.C. § 1114), false designation of origin (15

U.S.C. § 1125(a)), and violation of the Illinois Uniform Deceptive Trade Practices Act (815

ILCS § 510, et seq.).

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:

       Defaulting Defendants, their affiliates, officers, agents, servants, employees, attorneys,

and all persons acting for, with, by, through, under, or with them are permanently enjoined and

restrained from:

       a. using the GRUMPY CAT Trademarks or any reproductions, counterfeit copies or

           colorable imitations thereof in any manner in connection with the distribution,

           marketing, advertising, offering for sale, or sale of any product that are not genuine
  Case: 1:19-cv-06676 Document #: 197 Filed: 08/12/20 Page 2 of 2 PageID #:19889




         GRUMPY CAT products or not authorized by Plaintiff to be sold in connection with

         the GRUMPY CAT Trademarks;

      b. passing off, inducing, or enabling others to sell or pass off any product as genuine

         GRUMPY CAT products or any other product produced by Plaintiff, that is not

         Plaintiff’s or not produced under the authorization, control or supervision of Plaintiff

         and approved by Plaintiff for sale under the GRUMPY CAT Trademarks;

      c. committing any acts calculated to cause consumers to believe that Defaulting

         Defendants’ products are those sold under the authorization, control or supervision of

         Plaintiff, or are sponsored by, approved by, or otherwise connected with Plaintiff;

      d. further infringing the GRUMPY CAT Trademarks and damaging Plaintiff’s goodwill;

         and

      e. shipping, delivering, holding for sale, transferring or otherwise moving, storing,

         distributing, returning, or otherwise disposing of, in any manner, products or

         inventory not manufactured by or for Plaintiff, nor authorized by Plaintiff to be sold

         or offered for sale, and which bear any of the GRUMPY CAT Trademarks or any

         reproductions, counterfeit copies or colorable imitations thereof.




Date: August 12, 2020

                                                   Steven C. Seeger
                                                   United States District Judge




                                               2
